Exhibit 10.1

HVHC INC. LONG-TERM INCENTIVE PLAN

SECTION 1: PLAN PURPOSE AND EFFECTIVE DATE

1.1 The purpose of this Long-Term Incentive Plan (the “Plan”) is to provide an
incentive compensation opportunity for certain key employees of HVHC Inc. (the
“Company”) and certain of its Affiliates. Such compensation opportunity will:

a. Ensure that the Company has a competitive compensation package to assist in
the retention and recruitment of highly competent executives;

b. Recognize, motivate, and reward key executives for the development and
execution of long-term strategy and policy;

c. Provide executives with an ongoing “stake” in the future of the Company
(i.e., tie them to corporate long-term success); and

d. Reinforce long-term measures for corporate success.

1.2 The Plan is effective beginning with the Performance Period commencing
January 1, 2007.

1.3 The 2002 Davis Vision Long-Term Incentive Plan (the “Davis Plan”) is merged
into this Plan effective July 1, 2007, and any outstanding awards under the
Davis Plan shall be subject to, and paid in accordance with, the terms of this
Plan.

SECTION 2: DEFINITIONS

For purposes of this Plan, the following terms are defined:

2.1 Administrator: The Board or such person or persons as may be appointed by
the Board to be responsible for those functions assigned to the Administrator
under the Plan.

2.2 Affiliate: Any entity which is a member of a “controlled group” of
corporations with the Company or Highmark Inc., as applicable, under Code
Section 414(b) or a trade or business under common control with the Company or
Highmark Inc., as applicable, under Code Section 414(c); provided, however, that
in applying Code Sections 1563(a)(l), (2) and (3) for purposes of Code
Section 414(b), the language “more than 50 percent” will be used instead of “at
least 80 percent” each place it appears, and in applying Treasury Regulation
Section 1.414(c)-2 for purposes of Code Section 414(c), the language “more than
50 percent” will be used instead of “at least 80 percent” each place it appears.

2.3 Average Earned Salary: A Participant’s average annual Earned Salary for a
Program, determined by dividing the Participant’s total Earned Salary for the
Performance Period by three (regardless of the length of the Participant’s
actual Service during such Performance Period).



--------------------------------------------------------------------------------

2.4 Award Notice: The written notice provided to a Participant specifying the
Participant’s Target Award and Performance Goals, and any other conditions of
the award, for a particular Performance Period.

2.5 Beneficiary: The person, persons or trust designated by a Participant as a
direct or contingent beneficiary in the manner prescribed by the Administrator.
The Beneficiary of a Participant who has not effectively designated a
beneficiary shall be the Participant’s estate.

2.6 Board: The Board of Directors of the Company. Any action that may be taken
by the Board under the Plan may be taken by any duly authorized committee of the
Board.

2.7 Cause: Good reason for termination of a Participant’s employment by the
Participating Employer prior to a Change in Control, such as (a) insubordination
or material violation of Participating Employer policy or (b) acts of willful
malfeasance or gross negligence in a matter of material importance to the
Participating Employer. Whether Cause exists will be determined by the Board in
its sole discretion.

2.8 Change in Control: (a) The Company merges or consolidates with any other
entity or entities, other than a merger or consolidation which would result in
more than 50% of the combined voting power of the voting securities of the
Company, or of the surviving entity or entities outstanding immediately after
such merger or consolidation, continuing to be owned by Highmark Inc. and/or one
or more Affiliates of Highmark Inc. or a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any Affiliate; or
(b) any person or persons (other than Highmark Inc. and/or one or more
Affiliates of Highmark Inc. or a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any Affiliate) is or becomes
the beneficial owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person any securities
acquired directly from the Company) representing 50% or more of the combined
voting power of the Company’s then outstanding securities; or (c) the
shareholders of the Company approve a plan of complete liquidation of the
Company or there is consummated the sale or disposition by the Company of all or
substantially all of the Company’s assets (other than a liquidation into, or
sale of assets to, Highmark Inc. and/or one or more Affiliates of Highmark
Inc.). In addition, in the case of a Participant who is an executive of a
Participating Employer, a Change in Control will be deemed to occur if any of
the events described in the preceding sentence occur, substituting the phrase
“Participant’s Participating Employer (or its parent company which is
wholly-owned, directly or indirectly, by the Company)” in lieu of the term
“Company” in each place it appears.

2.9 Company: HVHC Inc. and its successors and assigns.

2.10 Disability: Long-term disability for a period of twelve months or more as
defined in the Highmark Inc. Flexible Benefits Plan as in effect from time to
time, following a period of short-term disability for a period of six months, as
defined in the Highmark Inc. Short-Term Disability Plan. If there are no such
plans at the applicable time, Disability shall be determined

 

- 2 -



--------------------------------------------------------------------------------

based upon a Participant’s inability to discharge any responsibilities to the
Participating Employer for which he/she is suited by education and experience by
reason of physical or mental illness or incapacity, whether arising out of
sickness, accident or otherwise, which shall be evidenced by the written
determination of a qualified medical doctor selected by the Company specifying
the date upon which such disability commenced and that it has continued
uninterrupted for at least 18 months.

2.11 Earned Salary: The base salary paid during a Performance Period to a
Participant by the Participating Employer for services rendered, including:
(a) overtime and shift differentials; (b) any amounts deferred from salary under
the Highmark Investment Plan or any qualified or non-qualified deferred
compensation plan; (c) pre-tax contributions under any Internal Revenue Code
Section 125 plan maintained by the Company and cash reimbursements for qualified
transportation expenses otherwise excluded from gross income pursuant to
Section 132(f)(4) of the Internal Revenue Code; (d) pay for approved vacation,
personal paid time off and flex time; and (e) the amount of base salary the
Participant would have earned while on an approved leave of absence (including a
leave of absence due to disability) during the Plan Year, not to exceed
one-third (1/3) of annualized base salary. However, Earned Salary shall not
include: (1) bonuses or other incentive compensation payments; (2) commissions;
(3) reimbursement for business, travel or entertainment expenses incurred by the
Participant (whether or not reported to the Internal Revenue Service as wages);
(4) any taxable fringe benefits reported to the Participant on Form W-2;
(5) severance pay or similar payments; and (6) any benefits paid under any
deferred compensation plan of the Participating Employer. In addition, scheduled
hours not worked and not paid, pay for unused personal days, pay in lieu of flex
days, credits for trading benefits and disability and workers’ compensation
payments are excluded from the calculation of Earned Salary. Salary earned
during a period in which the employee is not a Participant in the Plan with
respect to the particular Performance Period will not be included in the
calculation of Earned Salary.

2.12 Final Award: The actual award earned during the Performance Period (or such
earlier date as may apply under the terms of the Plan), as determined by the
Board based upon the Participant’s Average Earned Salary, Target Award and
actual performance against the applicable Performance Goals. A Participant’s
Final Award shall be stated as a percentage of the his or her Target Award for
the Performance Period.

2.13 Fiscal Year: The 12-month period used as the annual accounting period by
the Company.

2.14 Participant: An executive of a Participating Employer selected for
participation in the Plan by the Board in accordance with the provisions of the
Plan.

2.15 Participating Employer: The Company, Davis Vision, Inc., Viva Optique,
Inc., Eye Care Centers of America, Inc., ECCA Management Services Ltd., and each
other Affiliate that adopts this Plan with the consent of the Board.

 

- 3 -



--------------------------------------------------------------------------------

2.16 Performance Goals: The criteria established by the Board for a Performance
Period to be used to determine the portion, if any, of a Target Award that
becomes a Final Award.

2.17 Performance Period: A period of three (3) consecutive Fiscal Years,
commencing on the first day of the first Fiscal Year of each Program, over which
Performance Goals are measured.

2.18 Plan: This Long-Term Incentive Plan, as amended or supplemented from time
to time.

2.19 Program: One Performance Period with its respective Target Awards and
Performance Goals.

2.20 Service: Means any period during which a person provides services to and is
employed by the Participating Employer. A person shall be deemed to have
terminated service when the person ceases to be employed by the Participating
Employer.

2.21 Target Award: Means the specified incentive award payout that a Participant
may earn under the Plan for a Performance Period upon the satisfaction of target
Performance Goals, as established by the Board pursuant to Section 5.1. A
Participant’s Target Award shall be stated as a percentage of his or her Average
Earned Salary for the Performance Period.

SECTION 3: ADMINISTRATION

3.1 The Board shall administer the Plan in accordance with such rules, policies
or procedures as it deems appropriate and shall have full responsibility and
complete discretionary authority to:

a. Conclusively construe, interpret, and implement the provisions of the Plan
and related documents and agreements, and to decide all questions arising from
their application;

b. Determine for each Program which of those employees recommended for
participation in accordance with the Plan shall participate in the Program;

c. Determine the Target Awards to be granted to each Participant consistent with
the provisions of the Plan;

d. Determine the time when awards will be granted;

e. Establish Performance Goals, including the performance attainment levels at
which different proportions of a Target Award shall be paid as a Final Award,
and make such adjustments therein as may be appropriate under existing
conditions, in accordance with the provisions of this Plan;

 

- 4 -



--------------------------------------------------------------------------------

f. Determine actual performance and Final Awards at the end of each Performance
Period;

g. Prescribe, amend, and rescind rules and regulations relating to the Plan; and

h. Make all other determinations necessary and advisable for the administration
of this Plan.

3.2 The Board may authorize one or more of its members or any officer or
employee of the Company to execute and deliver documents on its behalf and to
assist in the day to day administration of the Plan.

3.3 The determinations of the Board on all matters relating to the Plan shall be
conclusive and binding on all persons.

3.4 No member of the Board, or any other person to whom authority has been
delegated pursuant to the Plan, shall be liable for any action or determination
made in accordance with applicable law with respect to the Plan or any award
thereunder. In the event a claim is made against a Board member or such other
person for actions taken in connection with the Plan, the Company shall
indemnify the Board member or such other person as provided by the Company
By-Laws.

SECTION 4: PARTICIPATION

4.1 Prior to or within the first 90 days of the Performance Period, employees of
the Participating Employers will be recommended for participation in the Plan
from among executives who are members of a select group of management of the
Participating Employers, in accordance with the procedures set forth by the
Board. Prior to or within the first 90 days of the Performance Period, Program
Participants shall be selected by the Board from among those recommended
employees who, in the opinion of the Board, are in a position to make
significant contributions to the growth and long-term success of the
Participating Employer.

4.2 The Administrator will be responsible for notifying Plan Participants
regarding the terms of their participation in the Plan in a written Award
Notice, which shall include the Target Award, Performance Goals and such
additional provisions as the Board in its discretion deems necessary and
desirable with respect to a Performance Period. Any Final Award for the
Performance Period shall be subject to all of the terms and provisions of the
Plan and applicable Award Notice.

4.3 Subject to Section 8.1, if the Board determines that an employee becomes
eligible, or ceases to be eligible, to participate in the Plan during a
Performance Period, then the Board shall have the discretion to provide that the
employee shall be eligible for an award based upon his or her actual Average
Earned Salary while a Participant.

 

- 5 -



--------------------------------------------------------------------------------

4.4 The granting of an award for a given Program shall not give any employee the
right to receive, nor preclude any such employee from receiving, awards for
subsequent Programs.

SECTION 5: TARGET AWARD GRANTS

5.1 Each Program shall be subject to the limitations and terms provided in the
Plan. A new Program shall commence on the first anniversary date of the
preceding Program. The Board shall grant to each Participant selected to
participate in a Program a Target Award. The Administrator will cause to be
communicated to each Participant his or her Target Award and applicable
Performance Goals as early in the Performance Period as practicable.

Prior to or within the first 90 days of a Program Performance Period, the Board
shall establish a Target Award for each Participant or group of Participants,
expressed as a percentage of the Participant’s Average Earned Salary for the
Program Performance Period. The Board will align the achievement of the
Performance Goals established under Section 5.2 for the Performance Period with
such Target Award(s) and, for each Participant or group of Participants,
establish threshold levels of performance necessary to earn a Final Award equal
to all or a portion of the Target Award and/or outstanding levels of performance
to earn a Final Award in excess of the Target Award.

5.2 Prior to within the first 90 days of a Program Performance Period, the Board
shall establish Performance Goals for each Participant or group of Participants
for that Performance Period. Performance Goals may be financial or
non-financial, related to the performance of the Participating Employer and/or a
subsidiary, division or other unit thereof, and/or individual to the
Participant. Performance Goals for Participants within specified business groups
may be measured according to selective criteria; such as, but not limited to,
financial success, enrollment, quality, and achievement of strategic
initiatives. Targets are set at various levels of desired achievement,
attainment of which may result in financial rewards to eligible employees. The
criteria may change by Program.

5.3 The grant or payment of Final Awards may be subject to such terms and
conditions as the Board, in its discretion, shall determine. Such terms and
conditions may include, without limitation, application of a vesting schedule or
entry into ‘a noncompetition agreement, nonsolicitation agreement or
nondisparagement agreement, to the extent permitted by applicable law.

SECTION 6: VALUATION AND PAYMENT OF FINAL AWARDS

6.1 Except as otherwise provided in Section 8 or 9, no Final Award is earned or
vested, and no payment of Final Awards shall be made, prior to the end of a
Performance Period.

6.2 Upon the completion of a Performance Period, the amount of a Participant’s
Final Award shall be determined based upon his or her Average Earned Salary and
Target Award for the Performance Period, and attainment of the Performance Goals
approved for that Program. No Final Award will be paid if less than threshold
performance is achieved.

 

- 6 -



--------------------------------------------------------------------------------

6.3 Notwithstanding Section 6.2, the Board has the right to cancel or reduce any
Final Award during or at the end of a Performance Period in the event that
Participating Employer performance with respect to key measures other than
applicable Performance Goals (including, but not limited to, reserve level,
quality of the investment portfolio and subsidiary profitability) is, in the
judgment of the Board, significantly less than as contained in the operating
plans and budgets approved by the Board.

6.4 If a Participant terminates employment, any payment of Final Awards that may
become due under Section 8 shall be made in accordance with Section 7.

SECTION 7: PAYOUT OF AWARDS

7.1 Final Awards shall be payable as follows: One hundred percent of the Final
Award earned by each Participant shall become payable in a cash lump sum as soon
as practicable after the end of the Performance Period and the completion of the
audits necessary to determine all performance results over the Performance
Period, but in any case within 2 1/2 months after the end of the last Fiscal
Year of the Performance Period.

SECTION 8: CHANGES OF EMPLOYMENT STATUS

8.1 Notwithstanding the provisions of Sections 4.3 and 7.1, no Participant shall
be eligible for the payment of any award for a Performance Period unless he or
she has participated in that Performance Period for at least 12 consecutive
months. However, to the extent determined under Section 4.3, this 12 month
limitation shall not apply to an otherwise eligible employee who transfers to
the Participating Employer from an Affiliate if, at the time of the transfer,
the employee participated in a long-term incentive plan sponsored by such
Affiliate.

8.2 If a Participant’s Service with the Participating Employers terminates
before the end of a Performance Period as a result of death, the Participant’s
Beneficiary shall be entitled to Program awards for Performance Periods then in
progress in which the Participant had participated for at least 12 months,
determined as follows. The Participant’s Beneficiary will be eligible for a
Final Award equal in value to 100% of the Target Award for the Program that will
end between 12 and 24 months of the Participant’s death, based upon the
Participant’s Average Earned Salary for such Performance Period. Such award will
be paid as soon as practicable within 90 days after the Participant’s death. The
Participant’s Beneficiary will also be eligible for a Final Award, determined
based on Average Earned Salary and actual attainment (or non-attainment) of
Performance Goals for the Performance Period that will end within 12 months of
the Participant’s death, payable following the end of such Performance Period
within 2 1/2 months after the end of the last Fiscal Year of the Performance
Period.

8.3 If a Participant’s Service with the Participating Employers terminates
before the end of a Performance Period as a result of Disability, the
Participant shall be entitled to a

 

- 7 -



--------------------------------------------------------------------------------

Program award for the Performance Period in which the Participant participated
for at least 12 months, and which has been in progress for at least 30 months
(i.e., has not otherwise ended during the Participant’s period of Disability
leave), determined based on Average Earned Salary and actual attainment (or
non-attainment) of Performance Goals for the Performance Period, payable
following the end of the Performance Period within 2 1/2 months after the end of
the last Fiscal Year of the Performance Period.

8.4 If a Participant is age 55 or older and Service with the Participating
Employers is terminated for any reason other than Cause or death, the
Participant shall be entitled to awards for Performance Periods then in progress
in which the Participant has participated for at least 12 months. Final Awards
will be valued following the end of the Performance Period based upon the
Participant’s Average Earned Salary and actual attainment (or non-attainment) of
Performance Goals for each such Performance Period and shall be paid following
the end of the applicable Performance Period within 2 1/2 months after the end
of the last Fiscal Year of the Performance Period.

8.5 If Service with the Participating Employers is terminated for any reason
other than death or Disability prior to age 55, any outstanding Target Awards
for Performance Periods then in progress shall be canceled, except as the Board,
in its sole and absolute discretion, may otherwise determine.

8.6 If a Participant’s Service with the Participating Employers is terminated
for Cause as defined in Section 2.7, the right of the Participant to payment of
any awards for Performance Periods then in progress shall be canceled, except as
the Board, in its sole and absolute discretion, may otherwise determine.

SECTION 9: CHANGE IN CONTROL

9.1 In the event of a Change in Control, all awards for Programs then in
progress shall be considered as vested and earned, and shall not be subject to
forfeiture under any other provision of the Plan. The Final Award for any
Program in progress on the last business day preceding the closing date of a
Change in Control shall be calculated using the Participant’s Average Earned
Salary and the greater of (1) the amount of Target Award payable based upon
actual attainment of Performance Goals as of the end of the Performance Period
or (2) 100% of the Target Award. If a Participant’s Service with the
Participating Employers terminates for any reason before the end of a Program
that was in progress on the last business day preceding the closing date of a
Change in Control, the preceding sentence shall apply to the Program that will
end within 12 months of the Participant’s termination. However, for each such
Program that will end 12 months or more after the Participant’s termination, the
Participant (or his or her Beneficiary, in the case of the Participant’s death)
will also be eligible for a Final Award calculated based on Average Earned
Salary and 100% of the Target Award, payable as soon as practicable, but in any
case within 90 days, after the Participant’s termination.

 

- 8 -



--------------------------------------------------------------------------------

SECTION 10: AMENDMENT OR TERMINATION OF THE PLAN

10.1 The Board may from time to time suspend or terminate the Plan or revise or
amend it in any respect whatsoever; provided, however, that no such suspension,
termination, revision or amendment shall adversely affect any outstanding Target
Award which has become vested as a result of a Change in Control in accordance
with Section 9. This Plan is intended to comply with the requirements of
Internal Revenue Code Section 409A to the extent applicable. No amendment of the
Plan may be adopted which would cause an award hereunder to violate the
requirements of Section 409A.

10.2 Subject to the terms and conditions of the Plan, the Board may amend any
outstanding Award Notice with respect to a Participant, with or without the
Participant’s consent; provided, however, that no such amendment shall adversely
affect any outstanding Target Award which has become vested as a result of a
Change in Control in accordance with Section 9.

10.3 The Board may, in its discretion, make modifications in the Performance
Goals or any outstanding Target Awards to reflect extraordinary transactions or
occurrences affecting the Company or any subsidiary or participating affiliate,
including by way of illustration and not of limitation, the capital
reorganization of a Participating Employer, the divestiture of a significant
subsidiary, the acquisition or discontinuance of a material business or product
line, changes in accounting procedures/policies, or governmental changes in the
financing of health care delivery not considered in developing Performance Goals
and Target Awards.

SECTION 11: MISCELLANEOUS PROVISIONS

11.1 No employee or other person shall have any claim or right to be granted an
award under the Plan. The adoption of the Plan shall not constitute a contract
between the Participating Employer and a Participant. Neither the Plan nor any
action taken hereunder shall be construed as giving any employee any right to be
retained in the employ of the Participating Employer.

11.2 No rights or interests under the Plan shall be assignable or transferable
(including pursuant to a pledge or security interest) other than by will or by
the laws of descent and distribution.

11.3 The Participating Employer shall have the right to deduct from all payments
under this Plan any federal, state and/or local taxes required by law to be
withheld with respect to such payments.

11.4 Determinations under the Plan (including without limitation, determinations
of the person or persons to receive awards, the form, amount and timing of such
awards, the terms and provisions of such awards and the agreements evidencing
same, and the establishment of Performance Goals and Target Awards) need not be
uniform and may be made selectively among persons who receive, or are eligible
to receive, awards under the Plan, whether or not such persons are similarly
situated, based on such factors as the Board or Administrator, as the case may
be, deems appropriate, consistent with applicable law.

 

- 9 -



--------------------------------------------------------------------------------

11.5 The amount of any compensation deemed to be received by a Participant
hereunder will not constitute “earnings” with respect to which any other
employee benefits of the Participant are determined, including without
limitation benefits under any pension, retirement, profit sharing, disability,
life insurance, or salary continuation plan, except as specifically otherwise
provided in the written documents governing such benefit.

11.6 As the context of the Plan may require, the singular may be read as the
plural and the plural as the singular.

11.7 The captions to the sections of this Plan are for convenience only and
shall not control or affect the meaning or construction of any of its
provisions.

11.8 This Plan shall be governed and construed in accordance with the applicable
laws of the Commonwealth of Pennsylvania.

11.9 Any notice or filing required or permitted to be given to a Participant of
the Plan shall be sufficient if in writing and sent through the U.S. Postal
Service, certified mail, return receipt requested, postage pre-paid, to the
Participant or Participant’s legal representatives at the Participant’s last
known mailing address.

11.10 All obligations of the Participating Employer under the Plan shall be
binding upon and inure to the benefit of any successor to the Participating
Employer, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Participating Employer.

11.11 The Plan is unfunded. All benefits payable under the terms of the Plan
shall be paid by the Participating Employer from its general assets. No person
shall have any right or interest or claim whatsoever to the payment of a benefit
under the Plan from any person whomsoever other than the Participating Employer,
and no person shall have any right or interest whatsoever to the payment of a
benefit under this Plan which is superior in any manner to the right of any
other general and unsecured creditor of the Participating Employer.

 

- 10 -